Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 1 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 2 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 3 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 4 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 5 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 6 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 7 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 8 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 9 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 10 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 11 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 12 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 13 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 14 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 15 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 16 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 17 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 18 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 19 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 20 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 21 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 22 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 23 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 24 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 25 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 26 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 27 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 28 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 29 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 30 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 31 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 32 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 33 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 34 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 35 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 36 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 37 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 38 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 39 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 40 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 41 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 42 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 43 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 44 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 45 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 46 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 47 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 48 of
                                           49
Case 19-13253 Doc 143 Filed 01/15/20 Entered 01/15/20 16:10:40 Main Document Page 49 of
                                           49
